Citation Nr: 0028019	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-08 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an evaluation in excess of zero percent 
for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

A review of the record reflects that the appellant performed 
military service from September 1986 to May 1994, at which 
time he was given a discharge under conditions other than 
honorable.  However, by an Administrative Decision dated in 
February 1997, the RO determined that the character of the 
appellant's discharge from service did not constitute a 
statutory bar to Department of Veterans Affairs (VA) 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   

The Board notes that in the September 1997 rating action, the 
RO denied the appellant's claim for acute epididymitis of the 
left testis.  The appellant filed a Notice of Disagreement 
(NOD) in December 1997 and a Statement of the Case (SOC) was 
issued in April 1998.  In June 1998, the appellant submitted 
his substantive appeal.  The RO, in a March 2000 rating 
decision, granted service connection for epididymidynia, 
residuals of left epididymitis.  The appellant was informed 
of this determination and of his appellate rights in April 
2000.  However, the appellant has not initiated an appeal 
with respect to either the rating or the effective date 
assigned, by the submission of an NOD; and, hence, these 
separate issues are not now in an appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).

The Board further notes that in the March 2000 decision, the 
RO denied the appellant's claim of entitlement to an 
increased rating for degenerative disc disease of the 
cervical spine.  There is no indication from the information 
of record that the appellant filed a Notice of Disagreement.  
Accordingly, this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
presently existing disability of the left knee.  

2.  The appellant's hemorrhoids and thrombosis are currently 
absent, and there is no sign of activity.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for a left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

2.  The criteria for an evaluation in excess of zero percent 
for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§  4.7, 4.114, 
Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
a left knee disability.

I.  Factual Background

The appellant's service medical records show that on April 
27, 1992, the appellant was treated after complaining of left 
knee pain for the past two days.  At that time, the appellant 
stated that he had been playing softball when he fell and 
hurt his left knee.  The physical examination showed that the 
appellant's left knee had an abrasion below the patella.  
There was tenderness in the tibial plateau area and around 
the patella.  There was no joint effusion, but there was soft 
tissue swelling around the knee.  The assessment was to rule 
out a fracture.  An x-ray of the appellant's left knee, dated 
on April 1992, was interpreted as showing no bone or joint 
injury.  The appellant was placed on temporary restriction 
for a "fracture left leg," and was directed not to run or 
walk over one mile.  

The appellant's service medical records show that on June 1, 
1992, the appellant had an x-ray taken of his left knee.  At 
that time, the x-ray was interpreted as showing no evidence 
of a fracture involving the tibial plateau.  The joint space 
appeared intact.  The records further reflect that on June 
22, 1992, the appellant had another x-ray taken of his left 
knee.  At that time, the x-ray was interpreted as showing no 
evidence of a fracture involving the tibial plateau.  
According to the records, in September 1992, an x-ray was 
taken of the appellant's left knee.  At that time, the x-ray 
was interpreted as showing a normal left knee.  The records 
also reflect that in September 1992, the appellant underwent 
a follow-up examination for his "left knee hairline 
fracture."  At that time, the physical examination showed 
that there was no effusion and the knee was stable.  The 
assessment was of a healed, non-displaced, left medial 
plateau fracture.  A separation examination, if in fact one 
was conducted, has not been furnished by the appropriate 
service department.  

In April 1997, the appellant underwent a VA examination.  At 
that time, he stated that in 1992, while he was in the 
military, he suffered a hairline fracture of his left knee.  
According to the appellant, after his injury, he wore a brace 
for six weeks.  The physical examination of the left knee 
showed that extension was to 180 degrees and flexion was to 
45 degrees.  The cruciate ligament was intact.  Lachman's 
sign, Drawer's sign, and McMurray's sign were all negative.  
An x-ray of the appellant's left knee was interpreted as 
showing small effusion.  No acute fracture or dislocation was 
identified, and no significant arthritis was seen.  The 
impression was of left knee effusion.  Otherwise, an 
unremarkable study.  

In June 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
stated, in essence, that due to his in-service left knee 
fracture, he developed cartilage problems, which made him 
more "vulnerable" to future injuries.  The appellant 
indicated that he again injured his left knee in 1994.  

In May 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Long Beach, from April 
1997 to May 1999.  The records show treatment for unrelated 
disorders.   

In May 1999, a fee basis VA examination was conducted by a 
private physician, M.B., M.D.  At that time, the appellant 
stated that in 1992, while he was in the military, he fell 
and fractured his left knee.  The appellant indicated that in 
1994, he tore the cartilage in his left knee, which he 
believed was "secondary" to his "previous problem."  He 
noted that at present, he had intermittent pain, weakness, 
and stiffness, as well as swelling, inflammation, fatigue, 
and instability.  According to the appellant, the pain was 
throbbing and uncomfortable when it flared up.  The appellant 
reported that he had flare-ups approximately once or twice a 
week, lasting for a few hours or longer if he had to be on 
his feet.  He revealed that at times, the pain was 
excruciating and he had trouble walking.  According to the 
appellant, he took Tylenol #3 or Motrin for relief.  The 
appellant stated that he had arthroscopic surgery in December 
1994 and January 1995, with good response.  He noted that he 
did not have any prosthetic implants.  

The physical examination showed that the appellant had a 
normal gait.  The appellant's feet showed no evidence of 
abnormal weight bearing.  There was no erythema, synovitis, 
effusion, drainage, abnormal movement, instability, or 
weakness of any of the joints.  Flexion of the appellant's 
left knee was to 140 degrees, and extension was to zero 
degrees.  The Drawer and McMurray's tests were negative, 
bilaterally.  There was no pain, fatigue, or weakness on 
range of motion of the knee, and there was no incoordination.  
An x-ray of the appellant's left knee was interpreted as 
showing no evidence of fracture, dislocation, or other 
osseous or articular abnormality.  The regional soft tissues 
appeared normal.  The impression was that no abnormality was 
demonstrated.  Following the physical examination and a 
review of the appellant's x-ray, Dr. B. diagnosed the 
appellant as status-post left knee fracture, with no 
residuals.  Dr. B. noted that the appellant's knee was 
absolutely asymptomatic.  According to Dr. B., the appellant 
walked without assistance and his gait was not antalgic.  Dr. 
B. further stated that the appellant's left knee range of 
motion and left knee radiographic result were normal.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a left knee disability is well- 
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) ( citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, supra 
).  For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the U.S. Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10  Vet. App. 488, 498 (1997) ( citing Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997), and Caluza and 
Grottveit, both supra).

To summarize, the appellant contends, in essence, that during 
service, he injured his left knee and subsequently developed 
left knee pain and cartilage problems.  The appellant 
maintains that following his separation from the military, he 
continued to suffer from chronic left knee pain and cartilage 
problems.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his claimed left knee disability is related to 
service is not competent evidence.  

In the instant case, the Board observes that there is no 
competent medical evidence showing a current medical 
diagnosis of a left knee disability, nor has it been reported 
that such evidence exists so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  the Board notes that the evidence of 
record shows that in the appellant's April 1997 VA 
examination, an x-ray of the appellant's left knee was 
interpreted as showing left knee effusion.  However, the 
Board observes that in the appellant's most recent VA 
examination, in May 1999, an x-ray of the appellant's left 
knee was interpreted as showing no evidence of fracture, 
dislocation, or other osseous or articular abnormality.  The 
impression was that no abnormality was demonstrated.  In 
addition, upon physical examination, there was no pain, 
fatigue, or weakness on the range of motion, and there was no 
incoordination.  The appellant was diagnosed as status-post 
left knee fracture, with no residuals.  Moreover, Dr. B., the 
examining physician, noted that the appellant's left knee was 
absolutely asymptomatic, and that his left knee range of 
motion and left knee radiographic result were normal.  

The Board recognizes that the appellant injured his left knee 
during service.  However, in light of the above, there is 
still no competent medical evidence of a current diagnosis of 
a left knee disability.  Therefore, because the appellant has 
not presented competent medical evidence of the current 
existence of a left knee disability, this claim must be 
denied as not well grounded.  In the absence of proof of a 
present disability, there can be no valid claim.  Caluza, 7 
Vet. App. 498; Brammer v. Derwinski, 2 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the 
question as to whether the appellant currently has a left 
knee disability necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of a left knee disability, this claim must be 
denied as not well grounded.     

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


B.  Entitlement to an evaluation in 
excess of zero percent for hemorrhoids.  

I.  Factual Background

The appellant's service medical records show that in January 
1994, the appellant was treated after complaining that he had 
been bleeding from his rectum for the past week.  At that 
time, the appellant stated that approximately one month ago, 
he began noticing some blood on the toilet paper and some in 
the toilet, with bowel movements.  The appellant denied any 
abdominal pain.  The rectal examination showed good tone, 
with traces of blood.  The appellant's prostate was normal, 
and there was evidence of a small hemorrhoid.  The assessment 
was of probable hemorrhoids.  The records also reflect that 
in February 1994, the appellant underwent a follow-up 
examination.  At that time, the appellant complained of blood 
in the toilet bowel.  The assessment was of bright red blood, 
per rectum.  According to the records, in March 1994, the 
appellant was treated after complaining of rectal bleeding.  
At that time, the examining physician noted that hemorrhoidal 
bleeding was suspected and a flexible sigmoidoscopy was 
recommended.  Following the appellant's sigmoidoscopy, the 
examiner noted that the appellant's hemorrhoids had 
"resolved" and that the appellant was doing well with stool 
softeners.   

In a September 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
hemorrhoids.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 7336.  

In June 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
stated that he was still having problems with blood in his 
stools and on the tissue paper.  The appellant noted that 
even though he had not sought any medical treatment because 
he had not experienced "too much discomfort," he was still 
worried about the problem.  

In May 1999, a fee basis VA examination was conducted by a 
private physician, M.B., M.D.  At that time, the appellant 
stated that he was originally diagnosed with hemorrhoids in 
1993.  The appellant indicated that at present, he had 
bleeding episodes approximately once a week, but that there 
was no need for a transfusion.  He noted that he did not have 
fecal incontinence and did not know of any thrombosis.  
According to the appellant, he had no pain associated with 
his bleeding episodes, and he noted that he was not currently 
receiving any treatment.  Upon rectal examination, the 
appellant had intact rectal sphincter tone.  There was no 
evidence of fecal leakage, and the size of the lumen was 
within normal limits.  Fissure was absent, and there was no 
evidence of bleeding.  Hemorrhoids and thrombosis were 
absent.  The diagnosis was of status-post hemorrhoids, with 
no current sign of activity.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of zero percent for hemorrhoids is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  This finding is based 
in part on his assertion that his service-connected 
hemorrhoids have increased in severity.  Proscelle, 2 Vet. 
App. at 629.  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

As the appellant takes issue with the initial rating assigned 
following the grant of service connection for hemorrhoids, 
the Board must consider the applicability of a higher rating 
for each disability for the entire period in which the appeal 
has been pending.  See Fenderson v. West, 12 Vet. App. 119, 
125-127 (1999).  

The appellant's service-connected hemorrhoids are currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under Diagnostic Code 7336, mild or moderate 
external or internal hemorrhoids warrant a noncompensable 
evaluation.  A 10 percent evaluation will be awarded for 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids manifested by persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service-connected hemorrhoids cause him. The appellant 
maintains that he still has problems with blood in his stools 
and on the tissue paper.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu, 2 Vet. App. at 492.

In the instant case, the evidence of record demonstrates that 
the appellant's hemorrhoids do not meet the criteria for a 
compensable evaluation under Diagnostic Code 7336.  As 
previously stated, in the appellant's May 1999 VA 
examination, hemorrhoids and thrombosis were absent.  In 
addition, there was no evidence of fecal leakage, and the 
size of the lumen was within normal limits.  Fissure was 
absent, and there was no evidence of bleeding.  The Board 
further notes that the appellant was diagnosed as status-post 
hemorrhoids, with no current sign of activity.  

In light of the above, it is the Board's determination that 
the schedular criteria for an evaluation in excess of zero 
percent under Diagnostic Code 7336 have not been met so as to 
warrant an increased (compensable) rating for the appellant's 
hemorrhoids.  As there is no current evidence of irreducible, 
large or thrombotic, internal or external hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences, 
a compensable evaluation under Diagnostic Code 7336 is not 
warranted.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of zero percent for hemorrhoids. 



ORDER

Entitlement to service connection for a left knee disability 
is denied.  

A compensable evaluation for hemorrhoids is denied.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

